Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2014/0266036).
Regarding claim 1, Jung discloses an electronic device (Fig. 1-10), comprising: a battery (1040); a coil (1010); a wireless charging reception circuit (1020); a power management module (1030) configured to control a charging state (P[0066], S520) of the battery using a voltage supplied from the wireless charging reception circuit; and a processor (P[0161]) configured to: receive power from a wireless charging transmission device through the coil (Fig 4, S400), determine whether a predetermined condition is satisfied (P[0159]) while the battery is charged (“during charging” S400) using the received power (P[0067]), and transmit a foreign 
Regarding claim 2, Jung disclose and implies wherein the processor is further configured to adjust a load of supply power supplied to the power management module from the wireless charging circuit before the foreign material detection request packet is transmitted.  
Regarding claim 3, Jung disclose and implies wherein the processor is further configured to lower a current of the supply power supplied to the power management module from the wireless charging circuit before the foreign material detection request packet is transmitted.  
Regarding claim 4, Jung disclose and implies wherein the processor is further configured to maintain a charging state of the battery in response to the foreign material detection request packet.  
Regarding claim 5, Jung disclose and implies wherein the processor is further configured to transmit the foreign material detection request packet at a predetermined period.  
Regarding claim 6, Jung disclose and implies wherein the processor is further configured to decrease the predetermined period as a temperature of at least one component of the electronic device increases.  

Regarding claim 8, Jung disclose and implies wherein the processor is further configured to transmit the foreign material detection request packet in response to a request from the wireless charging transmission device.  
Regarding claim 9, Jung disclose and implies an apparatus (Fig. 1-10) for performing wireless charging transmission (Fig 8), the apparatus comprising: a transmission coil (810); a wireless charging transmission circuit (820); and a controller (830) configured to: configure charging, based on an exchange of at least one predetermined packet with a detected wireless charging reception device (Fig. 5-7), transmit power to the detected wireless charging reception device, based on the configured charging, temporarily stop transmitting power in response to receiving a foreign material detection request packet (S545) from the wireless charging reception device while the power is being transmitted, detect whether foreign material is present based on a resonance characteristic of the transmission coil while transmission of the power is temporarily stopped, 
Regarding claim 10, Jung disclose and implies wherein the controller is further configured to: measure a first Q value of the transmission coil by generation of a first Q ping before the wireless charging reception device is detected, measure a second Q value of the transmission coil by generation of a second Q ping before the power is transmitted, measure a third Q value of the transmission coil while transmission of the power is temporarily stopped, and determine that the foreign material is present when the third Q value satisfies a predetermined condition.  
Regarding claim 11, Jung disclose and implies wherein the controller is further configured to determine that the foreign material is present when the third Q value is smaller than a threshold value.  
Regarding claim 12, Jung disclose and implies wherein the controller is further configured to determine that the foreign material is present when the third Q value is less than or equal to a predetermined ratio of the second Q value.  

Regarding claim 14, Jung disclose and implies wherein the controller is further configured to stop transmitting the power when a predetermined delay period passes after receiving a foreign material detection request packet.  
Regarding claim 15, Jung disclose and implies wherein the controller is further configured to: receive a control error packet (CEP) from the wireless charging reception device after a foreign material detection request packet is received, and stop transmitting the power when a predetermined delay period passes after receiving the CEP.  
Regarding claim 16, Jung disclose and implies a method of performing wireless charging by an electronic device (Fig 10), the method comprising: receiving power from a wireless charging transmission device (Fig 8); determining whether a predetermined condition is satisfied (S520, Fig 50 while a battery is charged (S400, Fig 4) using the received power; and transmitting a foreign material detection request packet (S545 in Fig 5) 
Regarding claim 17, Jung disclose and implies further comprising adjusting a load of supply power supplied to a power management module from the wireless charging reception circuit before transmitting the foreign material detection request packet.  
Regarding claim 18, Jung disclose and implies further comprising maintaining a charging state of the battery even though the wireless charging transmission device stops transmitting the power due to the foreign material detection request packet.  
Regarding claim 19, Jung disclose and implies wherein the foreign material detection request packet is transmitted at a predetermined period.  
Regarding claim 20, Jung disclose and implies wherein determining that the predetermined condition is satisfied comprises determining that a temperature of at least one component of the electronic device increases above a threshold value.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "the wireless charging circuit" in 3rd line.  There is insufficient antecedent basis for this limitation in the claim.
The limitation is assumed to be --the wireless charging reception circuit --.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asano (US 20180026482) discloses a foreign object detection in a wireless power transmission system.
Files (US 20180262047) discloses a foreign object detection in a wireless power transmission system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH CHANG/Primary Examiner, Art Unit 2849